Exhibit 10.1

 

[ex10-1_001.jpg] One Jake Brown Road, Old Bridge NJ 08857
Phone: 732-679-4000 | Fax: 732-679-4353
www.blondertongue.com | www.rldrake.com







 

 

September 20, 2018



 

Sent by UPS

 

Jake Brown Rd, LLC

c/o Saadia Group

1 West 34th Street, 11th Floor

New York, NY 10001

Attention: Jack Saadia



 

RE:Extension of Due Diligence Period

Agreement of Sale dated August , 2018 between Blonder Tongue

Laboratories, Inc. as “Seller” and Jake Brown Rd, LLC as “Buyer”

Property: One Jake Brown Road, Old Bridge, NJ





Dear Mr. Saadia:

 

This confirms that the expiration date of the Due Diligence Period defined in
the above referenced Agreement of Sale has been extended by mutual agreement of
the parties until the close of business on Thursday, October 4, 2018.

 

  Sincerely yours,       /s/ Eric S. Skolnik   Eric S. Skolnik   Senior Vice
President / Chief Financial Officer





 





cc (via UPS): Montgomery McCracken Walker & Rhoads   437 Madison Avenue, New
York, NY  10022   Attention:  Jeffrey Dayon, Esq.

 

 



 

© Blonder Tongue Laboratories, Inc. | (800) 523-6049 | www.blondertongue.com ©
R.L. Drake Holdings, LLC | (800) 777-8876 | www.rldrake.com



 